Citation Nr: 9927687	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-04 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which reopened a previously denied 
claim for service connection for PTSD and denied the 
underlying claim on the merits.  The veteran had active 
service from December 1966 to December 1969.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  The veteran's central assertion was 
that he has PTSD as a result of combat service in Vietnam.  

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  However, 
eligibility for a PTSD service connection award requires 
more; specifically, (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(1998); see also, Gaines v. West, 11 Vet. App. 353 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

An unappealed August 1986 rating decision denied service 
connection for PTSD, as the evidence then of record did not 
reflect that the veteran had received a PTSD diagnosis.  The 
veteran was informed of this decision and appellate rights 
later that month, but he did not appeal.  As such, that 
decision is final.  See 38 U.S.C.A. § 7105(b)(1)(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1998); Person v. Brown 5 
Vet. App. 449, 450 (1993).

The September 1997 rating decision on appeal reopened the 
veteran's claim on the basis of submission of new and 
material evidence under the auspices of 38 C.F.R. § 3.156 
(1998).  In this respect, the rating decision on appeal cited 
stressors relayed by the veteran in support of his most 
recent claim.  However, referencing a July 1997 VA 
examination report, the RO denied service connection for PTSD 
de novo. A United States Court of Appeals for Veterans Claims 
(Court) decision found that the Board is not bound by the 
RO's determination in this regard, and the Board must also 
review whether new and material evidence has been submitted 
to reopen this claim.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd, 83 F.3d 1380 (Fed.Cir. 1996).  In this 
respect, the Board also finds that the evidence obtained 
since the August 1986 rating decision is new and material, 
and that the veteran's claim is reopened.

The veteran's service personnel records reflect that he 
served in Vietnam from January 1968 to January 1969, and that 
from April 1968 to January 1969 he served as a cannoneer with 
Battery B, 1st Battalion, of the 27th Artillery.  (Prior to 
that the veteran's principal duty was as a radio and 
telephone operator with the headquarters battalion of that 
unit).  In June 1997, in response to an RO request, the 
veteran submitted a handwritten stressor statement.  He 
stated that his unit was accidentally attacked by South 
Vietnamese Army forces.  He conceded that he generally could 
not remember names of those killed in other incidents, but he 
did remember that his unit's medic, [redacted], was 
killed in 1968.  The veteran testified at a teleconference 
hearing with the undersigned in July 1999 that he witnessed 
[redacted] death in the summer of 1968.

Medical evidence in the claims file includes various VA 
treatment records that reflect that the veteran has PTSD, 
including an April 1998 entry.  Conversely, a July 1997 VA 
psychiatric examination report makes no mention of PTSD; at 
that time other Axis I diagnoses were made.  Saying that, the 
examiner did not expressly exclude PTSD as a psychiatric 
diagnosis.

In light of the above, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  
However, as the veteran's stressor has not been confirmed, 
and as a firm diagnosis of PTSD has not been made, the Board 
finds that further information is required before an informed 
decision can be made in this claim.  As such, this claim is 
REMANDED for the following development:

1.  The RO is requested to send the 
veteran's DD 214 and all associated 
service documents, including personnel 
records, to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  The 
USASCRUR is requested to confirm, if 
possible, the circumstances surrounding 
the claimed 1968 death of one [redacted] 
[redacted], a medic, of the veteran's unit.  
The USASCRUR should also be requested to 
furnish the unit history for the 
artillery unit to which the veteran was 
assigned in Vietnam.

2.  Thereafter, the RO is requested to 
afford the veteran another VA psychiatric 
examination to determine the nature and 
extent of all psychopathology.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing, 
including PTSD sub scales.  The RO must 
provide the examiner the summary of any 
stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in-service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner must also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the RO.  The report of examination 
should include the complete rationale for 
all opinions expressed.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (1998), copies of all pertinent 
records in the veteran's claims file or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  Thereafter, the RO should adjudicate 
the issue of service connection for PTSD 
in light of relevant laws, regulations 
and decisions, including Cohen, 10 Vet. 
App. 128.  If the determination remains 
unfavorable to the veteran, the RO should 
furnish the veteran a supplemental 
statement of the case and provide an 
opportunity to respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


